          Case 5:18-cv-02458-LHK Document 133 Filed 03/19/19 Page 1 of 2




                                     UNITED STATES DISTR ICT COURT
     2                             NORTHERN DISTR ICT OF CALIF ORNIA
     3

     4 SHAW etal.                                     Case No; 5: 18-cv-02458-LHK
     5               Plaintiffs,                      JOINT STIPU LATIO N AND
                                                      [PROPOSED} ORDE R FOR
     6       v.                                       DISMI SSAL WITH PREJU DICE
     7 APPLE, INC.

     8               Defendants.
     9

 10
 11
 12
 13

 14
15
16

17

18

19

20
21
22
23
24
25
26

27
28

                                                                       Case No. 5:18-cv-02458-LHK
                         JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WI'l1f PREJUD
                                                                                              ICE
               Case 5:18-cv-02458-LHK Document 133 Filed 03/19/19 Page 2 of 2




                   On this day, Plaintiffs VENSON M. SHAW AND STEVEN M. SHAW and Defendant

     2 APPLE INC., announced to the Court that they have settled their respective claims for relief

     3    asserted in this cause of action. The Court, having considered this request, is of the opinion that
     4
          their request for dismissal should be granted.
     5
                   IT IS THEREFO RE ORDERED that all claims for relief asserted against APPLE INC. by
 6
         VENSON M. SHAW AND STEVEN M. SHAW herein are dismissed, with prejudice, and all
 7
         counterclaims for relief against VENSON M. SHAW AND STEVEN M. SHAW by APPLE INC.
 8
 9       are dismissed with prejudice; and

10                 IT IS FURTHER ORDERED that all attorneys' fees, costs of court and expenses shall be

11       borne by each party incurring the same. The United States District Court for the Northern District

12 of California, San Jose Division, shall have continuing jurisdiction to enforce the payment terms

13       of the settlement agreement dated March 15, 2019. The Clerk shall close the file.
14
                                                         Respectfully submitted,
15
16 PLAINTIFFS

17
                   u~s:~
         By:                                                   By: ~~~qL~~---------------
18                Venson M. Shaw                               0 i R. Co · gs (admitted Pro Hac Vice)
                                                               Atto neys for Defendant Apple Inc.
19

20
         By:         Si-A~~           ( tt---
                  Steven M. Shaw
21

22 SO ORDERED:
23

24                     19 .1...;2~0"--"1'-"'9-
         Dated: March ____
25                                                              Honorable Lucy H. Koh
                                                                United States District Judge
26
27
28

                                                                                 Case No. 5:1 8-cv-02458-L HK
                                  JOINT STIPULATIO N AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
